Citation Nr: 1146272	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  05-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an inguinal hernia.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1972 to August 1974.  He also had Reserve service which appears to have ended in June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for an inguinal hernia.  In December 2008, the Board denied the claim for service connection for an inguinal hernia.  

In March 2011, the Court of Appeals for Veterans Claims (the Court) Order stated that a joint motion to remand the appeal to the Board was granted.  

Meanwhile, while the claim was pending at the Court, the Veteran's attorney representative filed a "notice of disagreement" to the Board's December 2008 decision (see the attorney representatives April 7, 2009 letter).  The RO interpreted this action as a reopened claim (see the April 2010 deferred rating decision), readjudicated the claim (see May 2010 RO decision) and eventually issued a statement of the case in January 2011.  The Veteran filed an appeal in February 2011.  

The Board finds that RO did not have jurisdiction to re-adjudicate the claim while it was pending at the Court.  The law is clear that the Court has exclusive jurisdiction to review decisions of the Board.  See 38 U.S.C.A. § 7252(a).  The statute states: "The Secretary may not seek review of any such decision."  As the Veteran and his attorney representative re-filed the same exact claim ("service connection for hernia") the Board finds that any adjudication that has taken place since the December 2008 decision is invalid.  It's obvious that adjudication of a claim cannot occur in two places at once.  Any subsequent supplemental statements of the case should list all new evidence since the December 2008 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  





REMAND

On remand, the AMC should request records from the repository which holds records from the former United States Air Force Hospital in Homestead, Florida.  

Also, the AMC should request all Reserve records from the Veteran's unit.  An April 2004 Personnel Information Exchange System (PIES) record shows that all medical and dental records were requested for the time period of August 1972 to August 1974.  This time period is when the Veteran served on active duty.  Current records in the file include service treatment and personnel records from both the period of active duty and the period of reserve service (for example, there is a report of medical examination and history in the Veteran's file from May 1983 when he was in the Army Reserve).  To ensure that all potentially relevant records are in the file, the AMC should request all service treatment and personnel records from his time of Army Reserve service (which appears to be from August 1974 to at least July 1990) from his Army Reserve Unit (the Veteran denied having Reserve service in his January 2004 formal claim but in August 2004 he said his Reserve unit was HHC 841st Engineer Battalion).  

Finally, the Veteran requested a travel Board hearing in February 2011.  Schedule the Veteran for a travel Board hearing.  

Accordingly, the case is REMANDED for the following action: 

1. After obtaining any details regarding dates of treatment from the Veteran, request his records from the repository which holds records from the former United States Air Force Hospital in Homestead, Florida.  A negative reply is requested and should be placed in the file.  Notify the Veteran if such records are unavailable in accordance with 38 C.F.R. § 3.159(e) (2011).  

2. Request all personnel and service treatment records from the Veteran's unit (reported as HHC 841st Engineer Battalion).  A negative reply is requested and should be placed in the file.  Notify the Veteran if such records are unavailable in accordance with 38 C.F.R. § 3.159(e).  

3. Re-adjudicate the issue of service connection for a hernia.  If any benefit remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  

4. Schedule the Veteran for a travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

